UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 14-4808


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL BEHRENS,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.   John Preston Bailey,
District Judge. (5:13-cr-00040-JPB-JES-1)


Submitted:   May 21, 2015                     Decided:   May 27, 2015


Before KING, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Scott C. Brown, SCOTT C. BROWN LAW OFFICE, Wheeling, West
Virginia, for Appellant.     David J. Perri, Assistant United
States Attorney, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       A    jury       convicted     Michael     Behrens       of     two    counts       of

obstructing and resisting an officer, in violation of 18 U.S.C.

§ 111(a)(1) (2012).            The district court sentenced Behrens to 24

months’ imprisonment.              On appeal, Behrens’ counsel has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

stating that there are no meritorious issues for appeal, but

raising as an issue for review whether the district court erred

in   denying       Behrens’    motion    for     judgment      of   acquittal.           The

Government declined to file a brief.                        Behrens was informed of

his right to file a pro se supplemental brief, but he has not

done so.        We affirm.

       This court reviews a district court’s denial of a motion

for judgment of acquittal de novo.                    United States v. Reed, 780
F.3d 260,    269    (4th   Cir.    2015).         The    jury   verdict       must   be

sustained if there is substantial evidence, when viewed in the

light most favorable to the government, to support it.                                   Id.

“Substantial evidence is that which ‘a reasonable finder of fact

could accept as adequate and sufficient to support a conclusion

of   a     defendant’s       guilt    beyond     a    reasonable      doubt.’”           Id.

(quoting United States v. Hassan, 742 F.3d 104, 139 (4th Cir.

2014)).

       To establish the offense of obstructing and resisting an

officer,        the    government     had   to       prove    that:         (1)   Behrens

                                            2
“forcibly        resisted,           opposed,           impeded,       intimidated          and

interfered” with a federal law enforcement officer; (2) “this

occurred while the officer was engaged in the performance of his

official duties;” and (3) Behrens did so willfully.                                Potter v.

United States, 691 F.2d 1275, 1280 (8th Cir. 1982); see also

United    States    v.   Feola,        420 U.S. 671,    684   (1975)      (“All    the

statute    requires      is    an     intent       to    assault,      not   an    intent    to

assault a federal officer.”).                   Our review of the record shows

that substantial evidence supports the jury’s verdict, and the

district    court     did      not    err    in     denying        Behrens’       motion    for

judgment of acquittal.

     In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.                                  We

therefore    affirm      the    district        court’s         judgment.         This   court

requires that counsel inform Behrens, in writing, of the right

to petition the Supreme Court of the United States for further

review.     If     Behrens      requests       that       a   petition       be   filed,    but

counsel believes that such a petition would be frivolous, then

counsel    may    move    in    this     court          for   leave    to    withdraw      from

representation.       Counsel’s motion must state that a copy thereof

was served on Behrens.




                                               3
     We dispense with oral argument because the facts and legal

contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   4